Citation Nr: 1121586	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1976 to August 1980.  The Veteran died in June 2008.  The appellant is seeking benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2008 rating decision, the RO granted entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318 and deferred a decision on the claim of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  That claim was denied in the October 2008 rating action on appeal.  Entitlement to service connection for the cause of death under 38 C.F.R. § 1310 is the greater benefit.  

Additional development is required in this case.  The claims file contains a death certificate dated June 16, 2008, identifying the place of death as Salem Hospital, which is a private facility.  A September 2008 statement from the appellant's accredited representative indicates that the Veteran died in the emergency department of Salem Hospital.  During a September 2008 review of the record, the VA examiner stated that he had electronically accessed the emergency department records detailing the course of treatment on the date of the Veteran's death.  These records are not in the claims file, and a remand is therefore required so that they may be obtained.   

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to obtain copies of treatment records from the Salem Hospital Emergency Department pertaining to the Veteran on the date of his death.  Any records obtained should be associated with the claims file.  If the records are unavailable, this should be documented in the claims file.  

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the appellant and her representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



